 MATSON PAINT PRODUCTSMatson Paint Products, Inc. and Driver Salesmen andWarehousemen, Local Union No. 117, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 19-CA-8868May 3, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERUpon a charge filed on September 3, 1976, byDriver Salesmen and Warehousemen, Local UnionNo. 117, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and duly servedon Matson Paint Products, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 19, issued a complaint and notice of hearingon October 19, 1976, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the alleged unfair labor practices,the complaint alleges in substance that (I) since on orabout July 7, 1976, Respondent has failed andrefused to meet and bargain with the Union toprocess a grievance filed pursuant to the contractexecuted with the Union on behalf of Respondentand other members of the Paint, Varnish, andLacquer Association; and (2) since on or about July7, 1976, Respondent has failed and refused to supplythe Union with a list of all employees for thepurposes of collective bargaining and contractadministration. Respondent did not file a timelyanswer to the complaint.On December 6, 1976, the General Counsel fileddirectly with the Board a Motion for SummaryJudgment with exhibits attached. Subsequently, onDecember 17, 1976, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.229 NLRB No. 67Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onOctober 19, 1976, and duly served on Respondent onOctober 20, 1976, specifically states that, unless ananswer to the complaint is filed by Respondentwithin 10 days of service thereof, "all of theallegations in said complaint shall be deemed to beadmitted to be true and may be so found by theBoard." According to the record herein, and theuncontroverted allegations of the Motion for Sum-mary Judgment, counsel for the General Counsel, byletter dated November 4, 1976, informed Respon-dent's agent of his default and failure to submit ananswer and asked Respondent to file an answer assoon as possible. On November 11, 1976, counsel forthe General Counsel sent Respondent a second letterwarning Respondent that further action would betaken unless Respondent's answer was received bythe close of business November 17, 1976. OnNovember 17, 1976, Respondent telephonicallyrequested additional time to file an answer onNovember 24, 1976, and was advised that actionwould be taken unless an answer was received bythat date. No answer having been filed by Respon-dent by that date, counsel for the General Counsel,on December 3, 1976, filed the Motion for SummaryJudgment herein which was received by and filed bythe Board in Washington, D.C., on December 6,1976.In view of Respondent's failure to answer, and nogood cause having been shown for such failure,under the rule set forth above, the allegations of thecomplaint are deemed to be admitted and are found425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be true. Accordingly, we shall grant the Motionfor Summary Judgment.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a State of Washington corporation, isengaged in the business of paint manufacturing andthe wholesale and retail sale of paint products withits principal place of business located at Seattle,Washington. In the course and conduct of itsbusiness operations at the Seattle, Washington,facility, Respondent annually purchases and causesto be transferred and delivered to its Seattle plantgoods and materials valued in excess of $50,000which are transported to that plant directly fromStates other than the State of Washington.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDDriver Salesmen and Warehousemen, Local UnionNo. 117, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe 8(a)(l) and (5) Violations1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All lift truck operators, maintenance men, ship-ping clerks, receiving clerks, dry mix operators,packers, checkers, machine operators and ware-housemen, excluding all other employees, supervi-sors, and guards as defined in the Act.2. The representative status of the UnionSince November 25, 1974, the Union has been aparty to a contract with the Paint, Varnish, andLacquer Association, of which Respondent is amember, covering the aforestated unit, and provid-ing, among other things, a grievance procedure withbinding arbitration. That contract has a terminationdate of October 1, 1976.3. The requests and refusal to bargainCommencing on or about July 7, 1976, the Unionhas requested that Respondent meet and discuss agrievance filed pursuant to the contract. Since thatdate, and at all times thereafter, Respondent hasfailed to meet with the Union to process thegrievance or otherwise to bargain with the Union. Onor about July 7, 1976, the Union requested Respon-dent to supply it with a list of all employees for thepurposes of collective bargaining and contractadministration; since that date, Respondent failedand refused, and continues to fail and refuse, tosupply the Union with the requested information.Accordingly, we find that, by the aforesaid con-duct, since July 7, 1976, and at all times thereafter,Respondent has refused to bargain collectively withthe Union as the exclusive representative of theemployees in the appropriate unit, and that, by suchrefusal, Respondent has engaged in and is engagingin unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.We shall order that Respondent cease and desistfrom refusing to bargain collectively concerninggrievances filed pursuant to the contract and refusingto supply the Union with a list of all employees forthe purposes of collective bargaining and contractadministration. Affirmatively, we shall order thatRespondent, upon request, bargain collectively withthe Union as the exclusive representative of allemployees in the appropriate unit with respect togrievances filed pursuant to the contract and supplya list of all employees to the Union for the purposesof collective bargaining and contract administration.The Board, upon the basis of the foregoing factsand the entire record, makes the following:426 MATSON PAINT PRODUCTSCONCLUSIONS OF LAW1. Matson Paint Products, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Driver Salesmen and Warehousemen, LocalUnion No. 117, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All lift truck operators, maintenance men,shipping clerks, receiving clerks, dry mix operators,packers, checkers, machine operators and ware-housemen, excluding all other employees, supervi-sors, and guards as defined in the Act, constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act.4. Since November 25, 1974, the above-namedlabor organization has been the exclusive representa-tive of all employees in the aforesaid appropriate unitfor the purpose of collective bargaining within themeaning of Section 9(a) of the Act.5. By failing and refusing on or about July 7,1976, and at all times thereafter, to meet with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit to discuss andprocess a grievance filed pursuant to the contract,and to supply the above-named labor organizationwith a list of all employees for the purposes ofcollective bargaining and contract administration,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Matson Paint Products, Inc., Seattle, Washington, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerninggrievances filed pursuant to the contract and refusingto supply a list of all employees for the purposes ofcollective bargaining and contract administration inthe following appropriate unit:All lift truck operators, maintenance men, ship-ping clerks, receiving clerks, dry mix operators,packers, checkers, machine operators and ware-housemen, excluding all other employees, supervi-sors, and guards as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to grievances filed pursuant to the contractand supply to the Union a list of all employees forthe purposes of collective bargaining and contractadministration.(b) Post at its Seattle, Washington, facility copies ofthe attached notice marked "Appendix." Copies ofsaid notice, on forms provided by the RegionalDirector for Region 19, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment, includinggrievances filed pursuant to the contract or refuseto supply a list of all employees for the purposesof collective bargaining and contract administra-tion, with Driver Salesmen and Warehousemen,Local Union No. 117, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhousemen and Helpers of America. The bargain-ing unit is:All lift truck operators, maintenance men,shipping clerks, receiving clerks, dry mixoperators, packers, checkers, machine opera-tors and warehousemen, excluding all otheremployees, supervisors, and guards as de-fined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named labor organization as the exclusiverepresentative of all employees in the above-described unit with respect to grievances filedpursuant to the contract, and supply a list of allemployees for the purposes of collective bargain-ing and contract administration.MATSON PAINTPRODUCTS, INC.428